ORIGINAL ACTION JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to increase the number of days of jail time credit from 342 to 424 in State v. Campbell, Cuyahoga County Court of Common Pleas Case No. CR-366486.
Respondent has filed a motion to dismiss and argues that he discharged his duty when he granted relator 342 days jail time credit. Relator has not opposed the motion.
Respondent argues that relief in mandamus is not appropriate. We agree.
  The relator, through his petition for a writ of mandamus, seeks to challenge the calculation of jail time credit as made by the respondent. Mandamus, however, may not be employed to correct errors associated with the calculation of jail time credit. State ex rel. Corder v. Wilson (1991), 68 Ohio App.3d 567,  589 N.E.2d 113; State ex rel. Johnson v. O'Donnell (Oct. 4, 1994), Cuyahoga App. No. 67783, unreported. The relator may challenge any error associated with the calculation of jail time credit through a direct appeal.
State ex rel. Johnson v. O'Donnell, supra. State ex rel. Hill v. Green (Dec. 10, 1998), Cuyahoga App. No. 75433, unreported, at 1-2.
A review of the docket in Case No. CR-366486 reflects that respondent has issued a journal entry, which was received for filing on October 16, 2000, awarding applicant 345 days jail time credit. Respondent has, therefore, discharged his duty to specify the number of days of jail time credit. Relief does not lie in mandamus to compel respondent to issue an order increasing the number of days of jail time credit.
Accordingly, respondent's motion to dismiss is granted. Relator to pay costs.
ANN DYKE, P.J., AND JAMES J. SWEENEY, J., CONCUR.